DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho (US 2014/0368163).

As for claims 1-6, Ho discloses the invention as claimed, including:


said modular ports serving as non-charging storage areas or charging ports when modular charger is inserted into one or more of said modular ports to provide wireless charging capability within said modular port [xx abstract; figs. 1-3, 8A, 8B; paragraphs 0007, 0009, 0035-0037xxxx].  
2. The pad of claim 1, further comprising non-charging storage areas [abstract; figs. 1-3, 8A, 8B; paragraphs 0007, 0009, 0035-0037; paragraphs 0009, 0040 and fig. 6].  
3. The pad of claim 1, wherein said pad can have 2 or more permanent charging ports for wirelessly charging devices [abstract; figs. 1-3, 8A, 8B; paragraphs 0007, 0009, 0035-0037].  
4. The pad of claim 1, wherein said modular ports are scalable into charging ports [abstract; figs. 1-3, 8A, 8B; paragraphs 0007, 0009, 0035-0037].  
5. The pad of claim 1, wherein said pad can have 2 or more modular ports [abstract; figs. 1-3, 8A, 8B; paragraphs 0007, 0009, 0035-0037].  
6. The pad of claim 1, wherein said pad can further charge phones, watches, and other electronic devices [abstract; paragraph 0003; figs. 1-3, 8A, 8B; paragraphs 0007, 0009, 0035-0037].  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        November 22, 2021